OPINION
Counsel for appellants have filed a petition for rehearing, in which it is contended that in our former decision (292 P. 617) the writer overlooked the fact admitted by the pleadings that the Fernley high school district No. 4 is a district of the second class and not one of the first class, and that because of this mistaken or erroneous assumption, the petition for rehearing, if for no other reason, should be granted. Conceding that the Fernley high school district No. 4 was erroneously assumed to be district of the first class, it does not follow that the petition should be granted. It is pointed out in the petition that section 60 of the school law (section 3298, 1 Rev. Laws), relating to the return of an election of school trustees, provides that the board of election in districts of the second class shall, upon completion of the count, deliver to the deputy superintendent of public instruction for the district the poll list, tally sheet, registry list, and all ballots cast at such election, which shall be kept on file in his office. It is also pointed out in the petition that section 61 of the school law (section 3299, 1 Rev. Laws), relating to school trustee elections, requires that the result of the election be forwarded to the deputy superintendent of public instruction. If we were dealing in this case with a school trustee election, it may be that the failure to comply with the provisions contained in sections 60 and 61 of the law would render the election void, but we are here dealing with a district school bond election, be it one of the first or second class. Section 193 (section 3433, 1 Rev. Laws) provides that a district school bond election shall be called and held, and the vote canvassed and returned, in all respects as nearly as may be in accordance with the provision of law now governing the election of school trustees. In our former opinion and for the reasons stated therein, it was held that the district school bond election held in Fernley high school district No. 4 on April 7, 1928, was valid, regardless of *Page 112 
the failure of the inspectors of said election to forward a copy of the certificate of the result of the election to the deputy superintendent of public instruction, as required in case of an election of school trustees. For the same reasons we now hold that the failure of the inspectors of said election, upon completion of the count, to deliver the poll list, tally sheet, registry list, and all ballots cast to the deputy superintendent of public instruction did not affect the result of the election or invalidate the bonds voted at said election, according to their tenor and effect.
It was contended on the former hearing that the district bond election held on June 6, 1929, was illegal and void for the reason that the notices of said election were not posted ten days prior to the date thereof, as required by section 46 of the school law (section 3284, 1 Rev. Laws), relating to the election of school trustees. In our former decision it was held that the proper method of determining whether sufficient notice of school bond elections was given was by excluding the day of posting and including the election day. Counsel for appellants contend that the holding is at variance with the opinion and decision of this court in State v. Brodigan, 37 Nev. 458, 142 P. 520. We are not in accord with this contention. In that case the court had under review a statute providing that whenever a secular act is to be performed on a particular day, and the day is a nonjudicial one, the act may be performed on the next judicial day. Stats. 1913, c. 61, 3 Rev. Laws, p. 3351. It was properly held that the act did not permit a nominee at a primary election to be held on September 1 to file his papers on August 3, though August 2 fell on Sunday; section 7 of the act (Stats. 1913, c. 284, subd. 3) providing that such papers shall be filed at least 30 days prior to the primary election. There is nothing in our former opinion which conflicts with this holding.
The petition for rehearing is denied. *Page 113